Citation Nr: 1827192	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  16-58 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) excluding periods of temporary 100 percent disabling ratings. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A May 2015 rating decision increased the Veteran's right shoulder total arthoplasty to a temporary 100 percent rating effective February 4, 2015 through March 31, 2016.

2. A July 2017 rating decision assigned a 100 percent temporary rating for left shoulder total arthroplasty, effective June 7, 2017.

3. From April 1, 2016 to June 6, 2017, the evidence of record does not show that the Veteran's service-connected disabilities preclude him from following a substantially gainful occupation.

CONCLUSIONS OF LAW

1. The assignment of a 100 percent temporary evaluation for service-connected bilateral shoulder total arthroplasty renders the TDIU appeal moot during the periods of temporary 100 percent ratings.  38 C.F.R. § 4.16 (a) (2017).

2. From April 1, 2016 to June 6, 2017, the criteria for entitlement to TDIU have not been met.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

As an initial matter the Board notes that a May 2015 rating decision increased the Veteran's right shoulder total arthoplasty to a temporary 100 percent rating effective February 4, 2015 through March 31, 2016.

An additional July 2017 rating decision increased the Veteran's left shoulder total arthroplasty to a temporary 100 percent rating effective June 7, 2017 through July 31, 2018.

Generally, to grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, as of June 7, 2017, the Veteran is not eligible under the terms of the regulation for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 %"); see also Holland v. Brown, 6 Vet.  App. 443, 446 (1994) (100 percent schedular rating "means that a Veteran is totally disabled"). 

However, the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C. § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  In this regard, such statute states that, if a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, he may be paid at the housebound rate.  Thus, under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  In Bradley, the Court held that SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more.  See Buie at 251; see also Bradley at 293.

In addition to TDIU being moot during the aforementioned periods, the Veteran does not meet the requirements for consideration of entitlement to SMC under 38 U.S.C. § 1114.  While the Veteran has one disability rated at 100 percent, he does not have an additional service-connected disability or disabilities independently ratable at 60 percent or more.

A. Entitlement to a TDIU prior to June 7, 2017

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16 (a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran contends that his bilateral shoulder arthritis prevents him from maintaining gainful employment.  See December 2015 Claim for Compensation. 

From April 1, 2016 through June 6, 2017, the Veteran has met the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU. 

During the period noted above, the Veteran's service connected disabilities consist of  right shoulder total arthoplasty, rated as 30 percent disabling; left shoulder total arthroplasty, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated noncompensable; and scars stats post bilateral shoulder arthroplasties, rated noncompensable. 

Here, the Veteran's bilateral shoulder total arthroplasties share a common etiology, therefore, they will be considered as one disability for TDIU purposes.  In addition, the bilateral factor applies, thus, the Veteran has one disability rated as 60 percent disabling or more.  Therefore, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16 (a).

In his December 2015 TDIU application, the Veteran noted that he last worked in May 1996, the same month he became too disabled to work.  Further, he noted that he has completed 4 years of college and he has previously worked as a janitor, machinist, and production worker. 

Social Security Administration (SSA) records received December 2015 indicate that the Veteran was approved for disability on May 28, 1996 for inflammatory arthritis.

In a private medical treatment record received December 2015, Dr. C.C. stated that "[b]ased on my extensive history with [the Veteran], a review of his medical records, the right shoulder surgery I performed on him on February 4, 2015 and my qualifications as an Orthopedic Surgeon, I feel that his bilateral shoulder condition most likely renders him unemployable." 

In another private medical treatment record received December 2015, Dr. B.L. stated that based upon his years of practice, extensive knowledge of the Veteran's medical history and the fact that he has been receiving SSA disabilities since 1996, "I feel that it is more likely than not that the Veteran is unemployable due to his bilateral shoulder condition and that he is 100 percent disabled from work due to shoulder arthritis and arthroplasty."

In the February 2016 Shoulder and Arms Disability Benefits Questionnaire (DBQ), the examiner noted the Veteran's shoulder condition functional impact as limited range of motion with lifting and reaching above shoulder level and would be limited by activities requiring lifting and reaching about shoulder level.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  While the Board accounts for the two private positive opinions regarding unemployability, it affords them low probative weight because neither examiner provided a medical statement pertaining to the functional impairment rendered by the Veteran's bilateral shoulder arthritis disabilities.  Further, the Board gives greater probative weight to the VA examiner opinion which provided an explanation of the Veteran's bilateral shoulder functional impairment. 

While the Board notes that the Veteran would be limited in any activities involving lifting above the shoulder, this impairment is essentially contemplated in the Veteran's currently established evaluations.  Further, while the Veteran has been found disabled by the SSA, this determination was based on non-service-connected disabilities and thus not contemplated in making a TDIU determination. 

Finally, although the evidence of record indicates the Veteran's previous employment consistent with carrying and lifting at and below shoulder level, the Board recognizes that his college level education would not preclude him from finding employment more consistent with his bilateral shoulder disability. 
	
In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the "benefit of the doubt" rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

From April 1, 2016 through June 6, 2017, entitlement to TDIU is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


